EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. James Keddie on April 7, 2021. 
Restriction is required under 35 U.S.C. 121 and 372:
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, 8, 11, 13-15, 17, 19-20, 22, and 43-44, drawn to a chemical compound and a pharmaceutical composition using the chemical compound of formula (I), classified in C07D 401/14.

Group II, claim(s) 37-39, drawn to a method of treating cancer administering the chemical compound of formula (I), classified in A61K 31/5377.

	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
A product and a process specially adapted for the manufacture of  said product; or
A product and process of use of said product; or
A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
A process and an apparatus or means specifically designed for carrying out the said process; or
A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features because Formula I lacks the requirements of Unity of Invention for a Markush group.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, a similar product as claimed can be used in a materially different process of using that product.  See Reference N, cited by the Examiner. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) The prior art applicable to one invention would not likely be applicable to another invention; and 
(d) The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01
During a telephone conversation with Mr. James Keddie on April 7, 2021, an election was made without traverse to prosecute the invention of Group I, claims 1-6, 8, 11, 13-15, 17, 19-20, 22, and 43-44.  Claims 37-39 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The application has been amended as follows:
Claims 37-39 have been cancelled.
REASONS FOR ALLOWANCE
       	The following is an examiner's statement of reasons for allowance: 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed February 18, 2020 has been considered. 
Claims 1-6, 8, 11, 13-15, 17, 19-20, 22, 37-39, and 43-44 are pending.
Claims 7, 9-10, 12, 16, 18, 21, 23-36, and 40-42 have been cancelled. 
In the telephonic interview on April 7, 2021, Applicants have elected Group I, claims 1-6, 8, 11, 13-15, 17, 19-20, 22, and 43-44 without traverse.  Claims 37-39 are withdrawn from consideration as directed to a non-elected invention.
This application is in condition for allowance except for the presence of claims 37-39 directed to a non-elected invention.  Accordingly, claims 37-39 have been cancelled.
Applicants preserve the right to file divisional applications drawn to the non-elected subject matter.
The Information Disclosure Statement filed February 18, 2020 has been considered. 
The closest prior art reference is WO 03/099808 [Amgen Inc. (Reference N, cited by the Examiner)].   The compounds are useful in treating diseases or conditions involving inflammation. At page 21, lines 9-19, the disorders are rheumatoid arthritis, Paget’s disease, osteoporosis, multiple myeloma, uveititis, acute or chronic myelogenous leukemia, pancreatic β cell destruction, osteoarthritis, rheumatoid spondylitis, gouty arthritis, inflammatory bowel disease, adult respiratory distress syndrome (ARDS), psoriasis, Crohn's disease, allergic rhinitis, ulcerative colitis, anaphylaxis, contact dermatitis, asthma, muscle degeneration, cachexia, Reiter's syndrome, type I diabetes, type II diabetes, bone resorption diseases, graft vs. host reaction, Alzheimer's disease, stroke, myocardial infarction, ischemia reperfusion injury, atherosclerosis, brain trauma, multiple sclerosis, cerebral malaria, sepsis, septic shock, toxic shock syndrome, fever, myalgias due to HIV-1, HIV-2, HIV-3, cytomegalovirus (CMV), influenza, adenovirus, the herpes viruses or herpes zoster infection.  At page 81, first line, see the compound.  The chemical compound is depicted as follows:


    PNG
    media_image1.png
    362
    368
    media_image1.png
    Greyscale
.
	The differences are as follows:  1) the selection of the radicals, X, R1, R2, R3, R4, R5, R6, and R7;   2) the 3 position of the 1H-pyridin-2-one ring, H versus substituted phenyl; and 3) R1 is not alkyl substituted by phenyl. Based upon these differences, it would not have been obvious to modify the prior art compounds arrive at the instantly claimed compounds.  Accordingly, claims 1-6, 8, 11, 13-15, 17, 19-20, 22, and 43-44 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zinna Northington Davis whose telephone number is 571-272-0682.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                               /Zinna Northington Davis/
                                                  /Zinna Northington Davis/                                                  Primary Examiner, Art Unit 1625                                                                                                                                                        
Znd
04.12.2021